DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 7 October 2022 is acknowledged.
Claims 9-10, 12-17 and 19-31 are presented.
Claims 11 and 18 are canceled in the reply.
Claims 9-10, 12-17, and 19 are amended.  Claims 20-31 are new.
The present action treats claims 9-10, 12-17, and 19-31 are presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/7/22 with respect to Drawings objections, Specification Objections, claim objections, and 35 USC 112 rejections have been fully considered and are persuasive.  The amendment of 10/7/22 overcomes the objections and 35 USC 112 rejections identified in the previous office action.  However, the amendment presents new issues which raise new objections and rejections as set forth in the present office action.

Applicant's arguments filed 10/7/22 regarding 35 USC 102 and 103 rejections (see pages 12-18 of the reply) have been fully considered but they are not persuasive.  Applicant’s arguments are drawn to amended subject matter which has necessitated a new interpretation of the prior art and is addressed in the rejections below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
mechanical connections of claims 9 and 21
cut defining an indent of claim 21
a single embodiment comprising the combined structural features of claim 25 (i.e. outer and inner fabric layers, attachment points, binding loop, binding thread, two feet as required by claim 9 and wherein the binding threads are weft threads of the outer fabric layer as required by claim 25)
a single embodiment comprising the combined structural features of claim 27 (i.e. outer and inner fabric layers, attachment points, binding loop, binding thread, two feet as required by claim 9 and wherein the binding threads are weft threads of the outer fabric layer as required by claim 27)
outer fabric layer and the inner fabric layer are inverted of claims 28 and 29

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A specification amendment dated 7 October 2022 is acknowledged and entered.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification doesn’t provide proper antecedent basis for the following claim language:
the binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet of claims 9 and 21
a cut defining an indent of claim 21

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 line 13: “than with inner fabric layer” is understood to mean “than with the inner fabric layer”.
Claim 13 line 4: “to locally strengthened” is understood to mean “to locally strengthen”.
Claim 13 line 5: “in a direction the warp direction” is understood to mean “in the warp direction”.
Claim 14 line 4: “to locally strengthened” is understood to mean “to locally strengthen”.
Claim 14 line 5: “in a direction the warp direction” is understood to mean “in the warp direction”.
Claim 16, as written, depends from claim 14.  Based on the subject matter of claim 16, it is understood that it should depend from claim 15.
Claim 21 line 16: “than with inner fabric layer” is understood to mean “than with the inner fabric layer”.
Claim 21 line 21: “wherein the first binding loop forming” is understood to mean “wherein the first binding loop forms”.
Claim 21 final line: “the binding loot” is understood to mean “the binding loop”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 12-17, 19, and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 lines 9-10 recites “two feet fixing the binding loop, the binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet”.  The new matter is the loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the feet.
Claims 10 and 12-17 are rejected if only because they depend from a rejected claim.
Claim 21 line 1 recites “a fabric with a cut defining an indent”.  The new matter is “a cut defining an indent”.
Claim 21 lines 10-13 recites “each binding loop comprising two feet fixing the binding loop… each binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet”.  The new matter is each binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet.
Claims 22-31 are rejected if only because they depend from a rejected claim.
Moreover, claim 28 recites “in the two local reinforcement areas, the outer fabric layer and the inner fabric layer are inverted”.  The new matter is the outer and inner layers being inverted.
Moreover, claim 29 recites “in the two local reinforcement areas, the outer fabric layer and the inner fabric layer are inverted”.  The new matter is the outer and inner layers being inverted.
Moreover, claim 30 recites “the binding threads are warp threads of the outer layer and wherein the outer fabric layer is devoid of warp threads between the two feet”.  The new matter is the outer fabric layer being devoid of warp threads between the two feet when the binding threads are warp threads.
Moreover, claim 31 recites “the binding threads are weft threads of the outer layer and wherein the outer fabric layer is devoid of weft threads between the two feet”.  The new matter is the outer fabric layer being devoid of weft threads between the two feet when the binding threads are weft threads.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12-17, and 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “two feet fixing the binding loop, the binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet”.  The present disclosure doesn’t explain what it means to be a fixing point, much less what it means for a structure to be devoid of fixing point.  Moreover, the conditional nature of the limitation is such that it is not understood whether the limitation is met if:
the binding loop is devoid of fixing with the outer fabric layer and the binding loop is devoid of fixing with the inner fabric layer
or
the binding loop is devoid of fixing with the outer fabric layer or the binding loop is devoid of fixing with the inner fabric layer
For the purpose of applying art, loop is understood to be devoid of fixing point between the two feet when it is raised from the inner layer in such a way that it does not substantially wrap around a curvature of an inner and/or outer layer yarn between the two feet.
Claim 9 lines 16-20 recites “when the binding threads are warp threads, the two feet are separated by a plurality of weft threads of the outer fabric layer, the binding threads being devoid of weaving with the weft threads of the outer fabric layer between the two feet and the binding threads freely overlap several weft threads of the outer fabric layer so as to define the binding loop”.  Recitation of “the weft threads of the outer fabric layer” renders the claim indefinite insofar as it “weft threads” lacks antecedent basis.  It isn’t understood whether what’s being claimed is the binding threads being devoid of weaving with the plurality of weft threads of claim 9 line 17 or the binding threads being devoid of weaving with some of the plurality of weft threads of claim 9 line 17 or the binding threads being devoid of weaving with some other weft threads that are not claimed in claim 9 line 17 or some other meaning.  Likewise, “several weft threads of the outer fabric layer” in claim 9 line 19 lacks antecedent basis, and it isn’t understood whether what’s claimed is freely overlay several weft threads of the plurality of weft threads or several other weft threads or several of the weft threads of claim 9 line 17 or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the above interpretations.  Claim 9 lines 21-25 is indefinite in the same manner that lines 16-20 is indefinite.  It isn’t understood whether what’s being claimed is the binding threads being devoid of weaving with the plurality of warp threads of claim 9 line 22 or the binding threads being devoid of weaving with some of the plurality of weft threads of claim 9 line 22 or the binding threads being devoid of weaving with some other weft threads that are not claimed in claim 9 line 22 or some other meaning.  Likewise, “several warp threads of the outer fabric layer” in claim 9 line 24 lacks antecedent basis, and it isn’t understood whether what’s claimed is freely overlay several warp threads of the plurality of warp threads or several other warp threads or several of the warp threads of claim 9 line 23 or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the above interpretations. 

Claims 10, 12-17, 19, and 22-31 are indefinite if only because they depend from an indefinite claim.
Claim 13 is further indefinite insofar as it recites “the at least one eyelet”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 is further indefinite insofar as it recites “the at least one eyelet”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is further indefinite insofar as it recites “the outer fabric layer and the inner fabric layer are inverted”.  The specification doesn’t explain what it means for fabric layers to be “inverted”, and “inverted” doesn’t have an accepted meaning within the art.  Accordingly, it isn’t understood whether what’s claimed is a fabric wherein outer fabric layer and inner fabric layer can be reversed in an interchangeable manner (for example by twisting the fabric or a portion thereof) or whether the fabric’s inner and outer layers are somehow exchanged with one another by virtue of the weaving process or whether the entire fabric is configured to be rotated upside-down or some other meaning; for the purpose of applying art, the limitation is met if a prior art teaches any of the above interpretations.
Claim 29 is further indefinite insofar as it recites “the outer fabric layer and the inner fabric layer are inverted”.  The specification doesn’t explain what it means for fabric layers to be “inverted”, and “inverted” doesn’t have an accepted meaning within the art.  Accordingly, it isn’t understood whether what’s claimed is a fabric wherein outer fabric layer and inner fabric layer can be reversed in an interchangeable manner (for example by twisting the fabric or a portion thereof) or whether the fabric’s inner and outer layers are somehow exchanged with one another by virtue of the weaving process or whether the entire fabric is configured to be rotated upside-down or some other meaning; for the purpose of applying art, the limitation is met if a prior art teaches any of the above interpretations.
Claim 30 is further indefinite insofar as it recites “the binding threads are warp threads…and wherein the outer fabric layer is devoid of warp threads between the two feet”.  The specification doesn’t describe what it means for an outer fabric layer to be devoid of warp threads, and the figurative depiction (Fig. 2) of the embodiment wherein the binding threads are warp threads as described on page 14 of the present specification, the outer fabric layer is clearly not devoid of warp threads between the two feet, as presented in the below annotated Fig. 2 – a:

    PNG
    media_image1.png
    561
    488
    media_image1.png
    Greyscale

Accordingly, one of ordinary skill would not understand the meaning of the claim.  For the purpose of applying art, the limitation is understood to be met if any portion of the outer layer between the two feet is devoid of warp threads.

Claim 31 is further indefinite insofar as it recites “the binding threads are weft threads…and wherein the outer fabric layer is devoid of weft threads between the two feet”.  The specification doesn’t describe what it means for an outer fabric layer to be devoid of weft threads, and the figurative depiction (Fig. 2) of the embodiment wherein the binding threads are warp threads as described on page 14 of the present specification, the outer fabric layer is clearly not devoid of warp threads between the two feet, as presented in the above annotated Fig. 2 – a in addressing claim 30.  Insofar as there are no embodiments showing the feet wherein the binding threads are warp threads, it isn’t understood how the limitation could be met.  For the purpose of applying art, the limitation is understood to be met if any portion of the outer layer between the two feet is devoid of weft threads.

Claim 20 is indefinite insofar as it depends on a canceled claim.  For the purpose of applying art, the limitation is met if a prior art teaches The footwear according to claim 17, is a sport footwear.

Claim 21 is indefinite:
Claim 21 line 1 recites “including a fabric with a cut defining an indent”.  The specification doesn’t recite “a cut” as a noun and accordingly doesn’t describe what it means to be “a fabric with a cut”, much less “a fabric with a cut defining an indent”.  It isn’t understood whether what’s being claimed is the fashion/style of the fabric or that the fabric and/or indent is formed by a cutting process a fabric with a cut wherein the fabric further defines an indent or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the interpretations above.
Claim 21 lines 10-13 recites “each binding loop comprising two feet fixing the binding loop… each binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet”.  The present disclosure doesn’t explain what it means to be fixing point, much less what it means for a structure to be devoid of fixing point.  Moreover, the conditional nature of the limitation is such that it is not understood whether the limitation is met if:
each binding loop is devoid of fixing with the outer fabric layer and each binding loop is devoid of fixing with the inner fabric layer
or
each binding loop is devoid of fixing with the outer fabric layer or each binding loop is devoid of fixing with the inner fabric layer
For the purpose of applying art, each loop is understood to be devoid of fixing point between the two feet when it is raised from the inner layer in such a way that it does not substantially wrap around a curvature of an inner and/or outer layer yarn between the two feet.

Claim 21 line 19 recites “the first and second eyelets for passage of a lace”.  There is insufficient antecedent basis for this limitation in the claim; accordingly, it is not understood whether what is being limited is the first eyelet series and the second eyelet series or components of the first and second eyelet series or the eyelet for passage of a tie of line 9 or some other meaning; for the purpose of applying art, the limitation is met if a prior art teaches the first and second eyelet series for passage of a lace. 
Claim 21 lines 21-25 recites “wherein when the binding threads are warp threads of the outer fabric layer, the two feet are separated by a plurality of weft threads of the outer fabric layer, the binding threads being devoid of weaving with at least one of the weft threads of the outer fabric layer between the two feet and freely overlap several weft threads of the outer fabric layer secured to the inner fabric layer between the two feet”.  “the weft threads of the outer fabric layer between the two feet” lacks antecedent basis; it isn’t understood whether what’s claimed is the binding threads being devoid of weaving with at least one of the plurality of weft threads of line 22 or the binding threads being devoid of weaving with at least one other weft thread (i.e. one not included in the plurality of line 22) between the feet or some other weft thread.  For the purpose of applying art, the limitation is understood to be met in either case.
Claim 21 lines 26-30 recites “wherein when the binding threads are weft threads of the outer fabric layer, the two feet are separated by a plurality of warp threads of the outer layer, the binding threads being devoid of weaving with at least one of the warp threads of the outer fabric layer between the two feet and freely overlap several warp threads of the outer fabric layer secured to the inner fabric layer between the two feet”.  “the warp threads of the outer fabric layer between the two feet” lacks antecedent basis; it isn’t understood whether what’s claimed is the binding threads being devoid of weaving with at least one of the plurality of warp threads of line 26 or the binding threads being devoid of weaving with at least one other warp thread (i.e. one not included in the plurality of line 26) between the feet or some other meaning.  For the purpose of applying art, the limitation is understood to be met in either case.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-10, 12-16, 22-24, and 30 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Gordon, US 2013/0270389].
Regarding claim 9:
Gordon teaches (Fig. 6):
A fabric comprising: several binding parts (“three adjacent suspension yokes 22, 23, and 24”; paragraph 61).
	Gordon further teaches the binding parts “three arcuate portions are formed in the same manner as that described above for making the portions 120” (paragraph 61).  Thus Gordon teaches the several binding parts made as described in reference to “arcuate portion 120” (paragraph 38) in reference to Figs. 2 and Figs. 3A-3L.

	In further reference to Figs. 2 and 3A-3L, Gordon further teaches:
	A fabric comprising: an outer fabric layer (see annotated Fig. 3L – a below);
an inner fabric layer (see annotated Fig. 3L – a below) superposed and secured to the outer fabric layer by attachment points (see annotated Fig. 3L – a below) to line the outer fabric layer; and 
several binding parts (“three adjacent suspension yokes 22, 23, and 24”; paragraph 61; see also above paragraphs directed to Gordon’s binding parts in relation to Gordon’s Fig. 6) distributed on a surface of the outer fabric layer and offset from one another in a warp direction or a weft direction of the outer fabric layer (see Fig. 6, wherein they are offset from one another in a weft direction), 
each binding part defining a binding loop (see annotated Fig. 3L – a below) forming an eyelet for passage of a tie (insofar as a tie, consistent with the description of tie in page 9 of the present specification, can pass through the loop, the eyelet is for passage of a tie), each binding part comprising several binding threads (“warp yarn…ch3”; paragraph 45) defining the binding loop, each binding loop comprising two feet (see annotated Fig. 3L – a below) fixing the binding loop, the binding loop being devoid of fixing point with the outer fabric layer or the inner fabric layer between the two feet (see annotated Fig. 3L – a below);
wherein the binding threads of each binding part comprise only weft threads or only warp threads (they are warp threads as described in para 45), the binding threads having more mechanical connections with the outer fabric layer than with inner fabric layer (see annotated Fig. 3L – a below);
 		wherein when the binding threads are warp threads, the two feet are separated by a plurality of weft threads (see annotated Fig. 3L – a below) of the outer fabric layer, the binding threads being devoid of weaving with the weft threads of the outer fabric layer between the two feet (see annotated Fig. 3L – a below) and the binding threads freely overlap several weft threads (see annotated Fig. 3L – a below) of the outer fabric layer so as to define the binding loop; and 
 		wherein when the binding threads are weft threads, the two feet are separated by a plurality of warp threads of the outer fabric layer, the binding threads being devoid of weaving with the warp threads of the outer fabric layer between the two feet and the binding threads freely overlap several warp threads of the outer fabric layer so as to define the binding loop



    PNG
    media_image2.png
    749
    1049
    media_image2.png
    Greyscale


Regarding claim 10:
	Gordon teaches The fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the two feet are formed by binding threads raised from (i.e. in a direction from) the inner fabric layer (refer to annotated Fig. 3L – b below).

    PNG
    media_image3.png
    694
    955
    media_image3.png
    Greyscale




	Regarding claim 12:
	Gordon teaches The fabric according to claim 9, as set forth above.
	Gordon further teaches comprising several warp threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthen the outer fabric layer between the inner fabric layer and the binding threads.
(“warp yarn…ch5”(paragraph 45) is of the inner layer and is raised from the inner fabric layer onto the outer fabric layer and interwoven with the threads of the outer layer and is between the inner layer and the binding thread ch3; refer to above treatment of claim 9 identifying inner and outer fabric layer as well as ch5’s relation to inner and outer layers; insofar as it is interwoven with threads of the outer layer, it is configured to locally strengthen said outer layer.)


Regarding claim 13:
	Gordon teaches The fabric according to claim 9, as set forth above.
	Gordon further teaches comprising several warp and/or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer on at least one end of the at least one eyelet (see annotated Fig. 3L – c below) in a direction the warp direction (see annotated Fig. 3L – c below) when the binding threads are warp threads or in the weft direction when the binding threads are weft threads.
(“warp yarn…ch5”(paragraph 45) is of the inner layer and is raised from the inner fabric layer onto the outer fabric layer and interwoven with the threads of the outer fabric layer; refer to above treatment of claim 9 identifying inner and outer fabric layer as well as ch5’s relation to inner and outer layers; insofar as it is interwoven with threads of the outer layer, it is configured to locally strengthen said outer layer.)

    PNG
    media_image4.png
    694
    962
    media_image4.png
    Greyscale


Regarding claim 14:
	Gordon teaches The fabric according to claim 9, as set forth above.
	Gordon further teaches comprising several warp or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer
(“warp yarn…ch5”(paragraph 45) is of the inner layer and is raised from the inner fabric layer onto the outer fabric layer and interwoven with the threads of the outer fabric layer; refer to above treatment of claim 9 identifying inner and outer fabric layer as well as ch5’s relation to inner and outer layers; insofar as it is interwoven with threads of the outer layer, it is configured to locally strengthen said outer layer.)
Regarding the limitation on at least one end of the at least one eyelet in a direction the warp direction when the binding threads are weft threads or in the weft direction when the binding threads are warp threads: Insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, the region identified in below annotated Fig. 3L – d is on at least some end of the eyelet in the weft direction.)

    PNG
    media_image5.png
    723
    1016
    media_image5.png
    Greyscale


Regarding claim 15:
	Gordon teaches The fabric according to claim 9, as set forth above.
	Gordon further teaches comprising a multiplicity of templates distributed and/or repeated in the warp direction or the weft direction, each template comprising one or more binding lines.
(insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, Gordon teaches distributed and/or repeated in the warp direction or the weft direction; insofar as Gordon teaches a “warp yarn…ch2” (paragraph 45) is linear (as it is drawn in Figs. 3I -3L) and binds fabric structure, each template comprises at least a binding line (i.e. ch2).

Regarding claim 16:
	Gordon teaches the fabric according to claim 14, as set forth above.
Gordon further teaches comprising a multiplicity of templates distributed and/or repeated in the warp direction or the weft direction, each template comprising one or more binding lines.
(insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, Gordon teaches distributed and/or repeated in the warp direction or the weft direction; insofar as Gordon teaches a “warp yarn…ch2” (paragraph 45) is linear (as it is drawn in Figs. 3I -3L) and binds fabric structure, each template comprises at least a binding line (i.e. ch2).
	Gordon further teaches wherein each template comprises two binding lines (warp yarn ch2 identified in above treatment of claim 15 and also “warp yarn…ch1”; paragraph 45) symmetrical (ch1 and ch2 are symmetrical about the eyelet as in Figs. 3I-3L) with respect to a direction parallel to the warp or the weft of the fabric.

Regarding claim 22:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the inner fabric layer comprises inner warp threads (ch5) and inner weft threads (see annotated Fig. 3L – e below) and wherein some of the inner warp threads or some of the inner weft threads are raised into the outer fabric layer to locally strengthen the outer fabric layer between the two feet.
(see annotated Fig. 3L – e below; “warp yarn…ch5”(paragraph 45) are inner warp threads, and they are raised into the outer fabric layer to locally strengthen the outer fabric layer between the two feet; insofar as it is interwoven with threads of the outer layer, it is configured to locally strengthen said outer layer.)

    PNG
    media_image6.png
    694
    955
    media_image6.png
    Greyscale


Regarding claim 23:
Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the inner fabric layer comprises inner warp threads (ch5) and inner weft threads (see annotated Fig. 3L – f below) and wherein some of the inner warp threads (ch5) or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer (see annotated Fig. 3L – f below) between the two feet.

    PNG
    media_image7.png
    694
    1063
    media_image7.png
    Greyscale


Regarding claim 24:
Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the binding threads (ch3) are warp threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads (ch5) and inner weft threads (see annotated Fig. 3L – g below) and wherein some of the inner warp threads (ch5) or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric (see annotated Fig. 3L – g below) layer so as to form a local reinforcement area (insofar as it is interwoven with threads of the outer layer, it is forms a local reinforcement area).
Regarding the limitation so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction:
Insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, Gordon teaches two local reinforcement areas in successive plane that are separated by the binding part depicted in Fig. 3L – g.)


    PNG
    media_image8.png
    694
    1042
    media_image8.png
    Greyscale


Regarding claim 30:
Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the binding threads (ch3) are warp threads of the outer fabric layer and wherein the outer fabric layer is devoid of warp threads between the two feet (refer to annotated Fig. 3L – h below).

    PNG
    media_image9.png
    694
    987
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 and 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Gordon, US 2013/0270389] as applied to claim 9 above and further in view of [Spencer, US 2012/0233883].
Regarding claim 17:
Gordon teaches the fabric according to claim 9, as set forth above.
Gordon does not expressly teach A footwear comprising the fabric according to claim 9.
However, Spencer teaches A footwear comprising an upper (para 6), the footwear upper comprising fabric, wherein the fabric is obtained as recycled woven material (para 94: “small pieces of textile or other woven materials…scraps from processes to fabricate goods other than footwear; and scraps from synthetic, natural, woven… materials”).  Spencer further teaches the use of fabric in such a manner that reduces “the amount of material scrap that enters the waste stream during production of shoes and/or other types of goods” “for commercial, environmental and other reasons” (para 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Gordon such that it is incorporated as scrap material into a footwear upper in order to utilize scrap material for commercial, environmental, and other reasons, as taught by Spencer (para 4).

Regarding claim 20:
Gordon in view of Spencer teach the footwear according to claim 17, as set forth above.
The modified Gordon further meets the limitation The footwear according to claim 18, is a sport footwear.
(To the extent that the modified footwear can be worn while practicing a sport, the limitation is met.)

Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Gordon, US 2013/0270389] as applied to claim 16 above and further in view of [Spencer, US 2012/0233883] and [Podhajny, US 2014/0237861].
Gordon teaches the fabric according to claim 16, as set forth above.
Gordon does not expressly teach A footwear comprising the fabric according to claim 16 forming a footwear upper the footwear upper defining an indent and comprising two series of eyelets, directly obtained or integrated in the footwear upper, on each side of the indent, and a lace passing through said two series of eyelets and straddling the indent, the lace and the two series of eyelets closing an inner volume of the footwear upper.
However, Spencer teaches A footwear comprising an upper (para 6), the footwear upper comprising fabric forming the upper, wherein the fabric is obtained as recycled woven material (para 94: “small pieces of textile or other woven materials…scraps from processes to fabricate goods other than footwear; and scraps from synthetic, natural, woven… materials”).  Spencer further teaches (para 64, Figs 6-8) the footwear upper defining an indent (“tongue opening 602”; para 64) and comprising two series of eyelets (the combined “eyelet holes 603”; para 64), directly obtained or integrated in the footwear upper, on each side of the indent (one series is on one side of 602 and another series is on the other side of 602).
Spencer further teaches the use of fabric in such a manner that reduces “the amount of material scrap that enters the waste stream during production of shoes and/or other types of goods” “for commercial, environmental and other reasons” (para 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Gordon such that it is incorporated as scrap material into a footwear upper, forming a footwear upper the footwear upper defining an indent and comprising two series of eyelets, directly obtained or integrated in the footwear upper, on each side of the indent as in Spencer in order to utilize scrap material for commercial, environmental, an other reasons, as taught by Spencer (para 4).

Thus the modified Gordon teaches all the claimed limitations except those pertaining to the lace; i.e. the modified Gordon does not expressly teach, and a lace passing through said two series of eyelets and straddling the indent, the lace and the two series of eyelets closing an inner volume of the footwear upper.
However, combined lace and eyelet series are known in the art; one of ordinary skill would look at the modified Gordon, particularly in view of Spencer’s Figs. 6-8 and para 64, and recognize that the series of eyelets 603 are at least configured for lace passage and upper volume closure.  However, Spencer is silent as to a lace.
However, Podhajny teaches (paras 46-47; Fig 1): a lace (122) passing through two series of eyelets (133) and straddling an indent (123), the lace and the two series of eyelets closing an inner volume of a footwear upper (“lace 122 permits the wearer to tighten upper 120 around the foot, and lace 122 permits the wearer to loosen upper 120 to facilitate entry and removal of the foot from the void (i.e., through ankle opening 121)”; para 47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Gordon such that it further comprises the lace passing through said two series of eyelets and straddling the indent, the lace and the two series of eyelets closing an inner volume of the footwear upper of Podhajny in order to facilitate entry and egress of the foot from the footwear, as taught by Podhajny (para 47).


Claims 25-27 and 31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Gordon, US 2013/0270389].
Regarding claim 25:
Gordon teaches The fabric according to claim 9, as set forth above.
Gordon does not expressly teach wherein the binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the warp direction.
Rather, Gordon’s binding threads are warp threads (ch3) of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction:
Gordon’s binding threads (ch3) are warp threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads (ch5) and inner weft threads (see annotated Fig. 3L – g below; the same annotated figures as is presented in addressing claim 24 above) and wherein some of the inner warp threads (ch5) or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric (see annotated Fig. 3L – g below; the same annotated figures as is presented in addressing claim 24 above) layer so as to form a local reinforcement area (insofar as it is interwoven with threads of the outer layer, it is forms a local reinforcement area).
Regarding the limitation so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction:
Insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, Gordon teaches two local reinforcement areas in successive plane that are separated by the binding part depicted in annotated Fig. 3L – g below, the same annotated figures as is presented in addressing claim 24 above.


    PNG
    media_image8.png
    694
    1042
    media_image8.png
    Greyscale

Moreover, Gordon does teach “fiber blank 100 is obtained by multilayer weaving performed in known manner by means of a Jacquard type loom having a bundle of warp yarns 101 or strands making up a plurality of layers, the warp yarns being interlinked by weft yarns 102…the multilayer weaving is weaving with an “interlock” weave. The term “interlock” is used herein to designate a weave in which each layer of weft yarns interlinks a plurality of layers of warp yarns, with all of the yarns in a given weft column having the same movement in the weave plane…Other known types of multilayer weaving could be used” (paras 34-36)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gordon such that its binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the warp direction, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  One of ordinary skill would expect the fabric to work equally well when configured as described in the above reversal of working parts modification.

Regarding claim 26:
Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches wherein the binding threads (ch3) are warp threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads (ch4) and inner weft threads (see annotated Fig. 3I – a below) and wherein some of the inner warp threads (ch4) or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer (see annotated Fig. 3I – a below) so as to form a local reinforcement area (see annotated Fig. 3L – I below)

    PNG
    media_image10.png
    662
    962
    media_image10.png
    Greyscale
 
Gordon does not expressly teach: so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the warp direction.
However, in further view of Gordon:
Gordon teaches “In portions 100 a and 100 c …situated on either side of the portion 100 b that includes the arcuate portion 120…weft yarns are used to interlink each of the layers of warp yarns at least with the adjacent layer(s) of warp yarns so as to obtain a structure in the portions 100 a and 100 c of the blank in which all of the layers of warp yarns are interlinked” (para 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Gordon such that the inner warp threads ch4 are also interwoven with weft threads of the outer fabric layer in region 100c (i.e. in the same manner that they are interwoven in region 100a) so as to form an additional reinforcement area in order obtain a structure in the portion 100 c in which the layers are better interlinked; one would be motivated to adopt the modification insofar as Gordon teaches that interweaving results a capability of the fabric: “portion that is to form the element of arcuate shape is woven from warp yarns that are continuous with the remainder of the structure. Thus, forces exerted on the element of arcuate shape can be taken up by the fiber structure as a whole” (para 32).  One of ordinary skill would recognize that the modification would afford additional capacity of the fabric to take up forces exerted on the arcuate element into the fiber structure as a whole.
In adopting the modification, one would arrive at wherein the binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas (i.e. the one identified in annotated Fig. 3I – a annotated and in 100a and another in 100c as described in the above modification), the two local reinforcement areas being separated by the binding part along the warp direction (i.e. one in 100a and the other in 100c, the binding part being therebetween).

Regarding claim 27:
Gordon teaches The fabric according to claim 9, as set forth above.
Gordon does not expressly teach wherein the binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction.
Rather, Gordon teaches Gordon the binding threads (ch3) are warp threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads (ch4) and inner weft threads (see annotated Fig. 3I – a below) and wherein some of the inner warp threads (ch4) or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer (see annotated Fig. 3I – a below) so as to form a local reinforcement area (see annotated Fig. 3L – I below)

    PNG
    media_image10.png
    662
    962
    media_image10.png
    Greyscale
 


Gordon does not expressly teach: so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the warp direction.
However, in further view of Gordon:
Gordon teaches “In portions 100 a and 100 c …situated on either side of the portion 100 b that includes the arcuate portion 120…weft yarns are used to interlink each of the layers of warp yarns at least with the adjacent layer(s) of warp yarns so as to obtain a structure in the portions 100 a and 100 c of the blank in which all of the layers of warp yarns are interlinked” (para 39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Gordon such that the inner warp threads ch4 are also interwoven with weft threads of the outer fabric layer in region 100c (i.e. in the same manner that they are interwoven in region 100a) so as to form an additional reinforcement area in order obtain a structure in the portion 100 c in which the layers are better interlinked; one would be motivated to adopt the modification insofar as Gordon teaches that interweaving results a capability of the fabric: “portion that is to form the element of arcuate shape is woven from warp yarns that are continuous with the remainder of the structure. Thus, forces exerted on the element of arcuate shape can be taken up by the fiber structure as a whole” (para 32).  One of ordinary skill would recognize that the modification would afford additional capacity of the fabric to take up forces exerted on the arcuate element into the fiber structure as a whole.
In adopting the modification, one would arrive at wherein the binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas (i.e. the one identified in annotated Fig. 3I – a annotated and in 100a and another in 100c as described in the above modification), the two local reinforcement areas being separated by the binding part along the warp direction (i.e. one in 100a and the other in 100c, the binding part being therebetween).
Thus the modified Gordon teaches all the claimed limitations except:
wherein the binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction.
Rather, the modified Gordon’s binding threads are warp threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the warp direction.
Gordon does teach “fiber blank 100 is obtained by multilayer weaving performed in known manner by means of a Jacquard type loom having a bundle of warp yarns 101 or strands making up a plurality of layers, the warp yarns being interlinked by weft yarns 102…the multilayer weaving is weaving with an “interlock” weave. The term “interlock” is used herein to designate a weave in which each layer of weft yarns interlinks a plurality of layers of warp yarns, with all of the yarns in a given weft column having the same movement in the weave plane…Other known types of multilayer weaving could be used” (paras 34-36)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified Gordon such that its binding threads are weft threads of the outer fabric layer, wherein the inner fabric layer comprises inner warp threads and inner weft threads and wherein some of the inner warp threads or some of the inner weft threads are interwoven with warp threads of the outer fabric layer or weft threads of the outer fabric layer so as to form two local reinforcement areas, the two local reinforcement areas being separated by the binding part along the weft direction, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  One of ordinary skill would expect the fabric to work equally well when configured as described in the above reversal of working parts modification.

Regarding claim 31:
Gordon teaches the fabric according to claim 9, as set forth above.
Gordon does not expressly teach wherein the binding threads are weft threads of the outer fabric layer and wherein the outer fabric layer is devoid of weft threads between the two feet.
	Rather, Gordon teaches wherein the binding threads (ch3) are warp threads of the outer fabric layer and wherein the outer fabric layer is devoid of warp threads between the two feet (refer to annotated Fig. 3L – h below, the same annotated Figure as presented in above addressing of claim 30).

    PNG
    media_image9.png
    694
    987
    media_image9.png
    Greyscale

Gordon does teach “fiber blank 100 is obtained by multilayer weaving performed in known manner by means of a Jacquard type loom having a bundle of warp yarns 101 or strands making up a plurality of layers, the warp yarns being interlinked by weft yarns 102…the multilayer weaving is weaving with an “interlock” weave. The term “interlock” is used herein to designate a weave in which each layer of weft yarns interlinks a plurality of layers of warp yarns, with all of the yarns in a given weft column having the same movement in the weave plane…Other known types of multilayer weaving could be used” (paras 34-36)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gordon such that its the binding threads are weft threads of the outer fabric layer and wherein the outer fabric layer is devoid of weft threads between the two feet, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  One of ordinary skill would expect the fabric to work equally well when configured as described in the above reversal of working parts modification.

Claim 28, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Gordon, US 2013/0270389] as applied to claim 24 above, and further in view of [Murphy, US 2006/0154546]
Gordon teaches The fabric according to claim 24, as set forth above.
Gordon further teaches wherein, in the two local reinforcement areas, the outer fabric layer and the inner fabric layer are inverted (to the extent the limitation is understood, Gordon teaches the limitation insofar as the fabric can be turned upside down).
Gordon does not expressly teach wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer.
However, Murphy teaches “a fabric exhibits…tensile strength differential in the machine and cross directions of the fabric. In order to provide warp and weft yarns of different tensile strength, yarns of different denier can be used. Denier is a unit of fineness for yarns, based upon 50 milligrams per 450 meters of yarn (1 denier). For fabrics using warp and weft yarns of the same or different material, differences in tensile strength can be achieved by using yarns of different denier, e.g., a "thin" yarn and a "thick" yarn” (para 83).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Gordon such that its warp yarns and weft yarns are different deniers, in order to independently optimize the strength of the fabric in the machine and cross-machine directions as taught by Murphy (para 83).  In adopting the modification, one would arrive at the limitation wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer because either: 
the warp threads of the inner (and outer) fabric layer would have a smaller cross section than the weft threads of the outer (and inner) layer weft threads 
or 
the weft threads of the inner (and outer) fabric layer would have a smaller cross section than the warp threads of the outer (and inner) layer.

Claim 29, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Gordon, US 2013/0270389] as applied to claim 25 above, and further in view of [Murphy, US 2006/0154546].
The modified Gordon teaches The fabric according to claim 25, as set forth above.
Gordon as applied to claim 25 further meets the limitation wherein, in the two local reinforcement areas, the outer fabric layer and the inner fabric layer are inverted (to the extent the limitation is understood, the modified Gordon meets the limitation insofar as the fabric can be turned upside down).
The modified Gordon as applied to claim 25 does not expressly teach wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer.
However, Murphy teaches “a fabric exhibits…tensile strength differential in the machine and cross directions of the fabric. In order to provide warp and weft yarns of different tensile strength, yarns of different denier can be used. Denier is a unit of fineness for yarns, based upon 50 milligrams per 450 meters of yarn (1 denier). For fabrics using warp and weft yarns of the same or different material, differences in tensile strength can be achieved by using yarns of different denier, e.g., a "thin" yarn and a "thick" yarn” (para 83).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Gordon such that its warp yarns and weft yarns are different deniers, in order to independently optimize the strength of the fabric in the machine and cross-machine directions as taught by Murphy (para 83).  In adopting the modification, one would arrive at the limitation wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer because either: 
the warp threads of the inner (and outer) fabric layer would have a smaller cross section than the weft threads of the outer (and inner) layer weft threads 
or 
the weft threads of the inner (and outer) fabric layer would have a smaller cross section than the warp threads of the outer (and inner) layer.

Claim 21 is free of art rejections, but is subject to 35 USC 112(a) and 35 USC 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732